Citation Nr: 1218914	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO.  10-11 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The Veteran had active military service in the United States Army from December 1965 to December 1967, including service in the Republic of South Vietnam.  He passed away in April 2008; the appellant is his widow (surviving spouse). 

This matter comes to the Board of Veterans' Appeals, hereinafter the Board, on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  In June 2011, the Board remanded the claim to the RO via the Appeals Management Center (AMC), in Washington, DC.  The purpose of the remand was to obtain the service member's service medical treatment records and his service personnel records.  The AMC was also tasked to contact the appellant and ask that she provide not only her husband's terminal hospital records but any additional medical treatment records that would have a bearing on her claim for benefits.  The claim has since been returned to the Board for review.  

The appeal is once again REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.


REMAND

As reported above, the Board remanded this claim in June 2011 for the purpose of obtaining additional clarifying evidence from the National Personnel Records Center (NPRC) and from the appellant herself.  The record reveals that the information requested from NPRC was obtained and has been included in the claims folder for review.  However, the information asked for from the appellant has not been obtained.  


More specifically, in the Board's remand, the Board noted the following:

Third, the Veteran's death certificate indicates he died on April [redacted], 2008 at the Hospital Hima San Pablo, in Caguas, Puerto Rico.  The death certificate notes he was hospitalized for three days prior to his death.  But these private, terminal hospital records are not present in the claims folder.  In any event, his private, terminal hospital records, if available, may provide more detailed information as to the cause of his death, but they are not present in the claims folder.  VA is required to make reasonable efforts to obtain all "relevant" records, including private and non-Federal records like these, which the Veteran or, in this instance, his heirs adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  VA regulation clarifies that "reasonable efforts" will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  In the present case, the AOJ should contact the appellant and ask her to submit these records, herself, if she has them in her personal possession or to complete and return the necessary authorization (VA Form 21-4142) for VA to obtain them for her.

The record shows that a letter requesting the information was sent to the appellant on June 27, 2011.  In that letter, the AMC stated that the VA needed to obtain the service member's terminal hospital records located at Hospital Hima San Pablo, and any other pertinent medical records.  The appellant, in conjunction with this letter, was sent a VA Form 21-4142, Authorization and Consent to Release Information, and she was asked to return the form so that the medical records in question could be obtained.  No response was received by the VA.  The claims folder further shows that even though the AMC was put on notice that it needed to contact the appellant at least twice with respect to the request if no information was forthcoming from the appellant, the AMC did not do so.  That is, the Board cited 38 C.F.R. § 3.159(c)(1), as requiring the AMC to make a reasonable effort to obtain the documents in question and to make "at least one follow-up request" if the documents were not forthcoming.  

The United States Court of Appeals for Veterans' Claims, hereinafter the Court, has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall v. West, 11 Vet. App. 268 (1998), violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  Yet, in this instance, the Board believes, as detailed above, that Board's remand instructions have not been complied therewith.  Hence, the claim must be returned to the AMC so that information needed in adjudicating this claim may be obtained by the Board. 

Also, the Board notes that the Court issued a decision with regard to the content of Veterans Claims Assistance Act of 2000 (VCAA) notices relevant to dependency and indemnity claims (DIC).  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011)].  In Hupp¸ the Court held that a notice with regard to a claim for DIC benefits must include: 

(1)  a statement of the conditions (if any) for which the service member was service-connected at the time of his or her death; 

(2)  an explanation of the evidence and information required to substantiate a DIC claim based on a previously service- connected disability; and 

(3)  an explanation of the evidence and information required to substantiate a DIC claim based on a disorder not yet service connected. 

Additionally, if the claimant raises a specific issue regarding a particular element of the claim, the notice must inform the claimant of how to substantiate the assertion, taking into account the evidence submitted in connection with the application. 

In the present case, a VCAA-type letter was sent to the appellant prior to the RO issuing its decision of September 2008.  Although the notification letter provided basic information concerning death benefits, the appellant was not specifically told what she needed to provide to the VA in order to prevail on her clam.  Additionally, the appellant has advanced specific arguments regarding the ultimate cause of death of her husband.  The rating decision did not address any particular argument made by the appellant or the evidence she needed to submit to support her contentions.  Thus, this remand for substantive development will provide the opportunity to properly notify the appellant in accordance with Hupp, supra. 

Therefore, to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claims and to ensure full compliance with due process requirements, the case is REMANDED to the AMC for the following development: 

1.  The appellant should be issued a letter addressing the elements required under Hupp, supra.  Specifically, the letter should inform the appellant of the Veteran's service-connected disabilities (if any), explain the evidence and information required to substantiate her claim for benefits, an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected, and address the arguments made by the appellant with respect to her claim.  A copy of the letter provided to the appellant should be included in the claims folder for review. 

2.  The RO/AMC should contact the appellant and ask her to provide the name(s) of all non-VA physicians and healthcare providers that treated the Veteran for his terminal illness.  The RO/AMC should not only attempt to obtain the records from the Hospital Hima San Pablo, in Caguas, the Commonwealth of Puerto Rico, but it should also seek to obtain any records that may be located at any other medical facility that provided treatment to the service member since his release from active duty.  She should be provided Authorization and Consent to Release Information to the Department of Veterans Affairs Forms (Form 21-4142).  

After securing the necessary release(s), the RO/AMC should obtain those records that have not been previously secured.  To the extent there is an attempt to obtain records that is unsuccessful, the claims file should contain documentation of the attempts made.  In a separate letter, the appellant should also be informed of the negative results, and should be given opportunity to submit the requested records in accordance with 38 C.F.R. § 3.159(e) (2011).   

All obtained information should be included in the claims folder for review.  The AMC is instructed to inform the appellant the "duty to assist is not always a one-way street," and that the appellant has an obligation to actively participate in the retrieving of any information/documents pertinent to her claim.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The appellant should be further informed that a lack of evidence may detrimentally affect her claim for benefits.  If no additional evidence is received, this should be so noted in the claims folder. 

3.  After the above has been accomplished, the claims folder, with any recently obtained documents, should be returned to the RO/AMC and arrangements should be made for the claims folder to be reviewed by a medical doctor.  The examiner is asked to indicate that he or she has reviewed the claims folder. 

The examiner is asked to express an opinion concerning whether the Veteran's cause of death is at least as likely as not related to any chemical dioxin exposure he may have endured while he was stationed in Vietnam.  The examiner is asked to opine whether it is at least as likely as not that a possible service-connected disability or disabilities caused or contributed to cause the Veteran's death, or whether his death was related to a disability or disorder that was not related to or caused by his military service or any incidents therein.  The examiner must provide a comprehensive report including rationales for all opinions and conclusions. 

4.  The RO/AMC should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  38 C.F.R. § 4.2 (2011); see Stegall v. West, 11 Vet. App. 268 (1998). 

5.  Following completion of the above actions, the RO/AMC should review the evidence and determine whether service connection is warranted.  If any determination remains adverse to the appellant, she should be provided a supplemental statement of the case that contains any additional evidence, citations of applicable laws and regulations not previously provided, and the reasons and bases for the decision.  The appellant should be given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action until otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


